65 F.3d 165
Arthur Wakefield, Jr.v.Dickinson R. Debevoise, Judge, U.S. District Court, Newark,New Jersey, 07101, Edward Sinker, police officer for Boroughof North Plainfield, N.J., 07060, Joseph Mack, Officer, JohnJohnston, officer, Norman Jenkins, officer, Robert Mattera,officer, Frank D'Amore, officer, Robert Jackson, officer,Theodore Yurgel, officer, Michael Mitzner, bag man forpolice, Frank Yurasko, bag man for police, 63 Route 206South, Post Office Box 1041, Somerville, N.J.
NO. 95-5107
United States Court of Appeals,Third Circuit.
July 17, 1995

Appeal From:  D.N.J., No. 93-cv-00672,
McClure, J.


1
AFFIRMED.